Title: From Thomas Jefferson to Mandan Nation, 11 April 1806
From: Jefferson, Thomas
To: Mandan Nation


                        
                            My friends & children
                            
                            Apr. 11. 1806.
                        
                        I should have recieved with great satisfaction at the seat of our govmt some of your chiefs, with those
                            of the Osages, Ricaras, Missouris, Panis & others who have lately visited us. they would have seen with their own eyes
                            proofs of the friendship which myself and all their white brethren of these United states bear them of our desire to live
                            in peace with them, & to render them all the services in our power. but the journey is long, liable to many accidents
                            and therefore not to be insisted on between friends. at some future time perhaps I shall have the pleasure of seeing some
                            of you here. I consider you as the first nation beyond the Missisipi which we became acquainted with through our beloved
                            man Capt Lewis, who passed a winter with you. you recieved him as a friend, were kind to him, and I now thank you for all
                            the services you rendered him and his people.
                        My friends & children. We are descended Etc. as in the Message to the Ricaras, being those parts of
                            the speech made to the Osages Etc. on their arrival as are applicable to the Mandanes.
                        
                            Th:J.
                        
                    